[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT           FILED
                            ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         DEC 7, 2006
                                    No. 05-16848
                                                                       THOMAS K. KAHN
                              ________________________
                                                                           CLERK

                          D. C. Docket No. 03-02733 CV-B-S,

LAURA CAIN,

                                                                         Plaintiff-Appellant,

                                            versus

THE BOARD OF TRUSTEES OF THE
UNIVERSITY OF ALABAMA, VAXIN,

                                                                      Defendants-Appellees.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                    (December 7, 2006)

Before ANDERSON and BARKETT, Circuit Judges, and GOLDBERG,* Judge.


_______________
*Honorable Richard W. Goldberg, Judge, United States Court of International Trade, sitting by
designation.
PER CURIAM:

       After oral argument and careful consideration, we conclude that the district

court is due to be affirmed. For the reasons discussed at oral argument, the alleged

hostile environment did not rise to the necessary level of severity or pervasiveness,1

and even if it did, plaintiff cannot surmount the Faragher v. City of Boca Raton,

118 S.Ct. 2275 (1998), defense. With respect to the promotion of Dr. Siegel,

plaintiff was not qualified. Moreover, no reasonable jury could find pretext in light

of the legitimate business reason. With respect to plaintiff’s retaliation claim, no

reasonable jury could find retaliation in light of the fact that plaintiff was not

qualified for the position to which Dr. Siegel was promoted. We note that

appellant’s initial brief fails to preserve any challenge to any later denial of a

promotion, either as a substantive challenge or as an alleged action taken in

retaliation for protected conduct.

       Accordingly, the judgment of the district court is

       AFFIRMED.2




       1
               Any claim with respect to Dr. Reddy is time-barred.
       2
              In light of our disposition, we need not address plaintiff’s argument about the joint
employer theory. Appellee Vaxin’s motion for double costs and attorney fees on appeal is
Denied.

                                                 2